Citation Nr: 0529077	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esquire



WITNESSES AT HEARING ON APPEAL

The veteran and E.K., a social worker.  





ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran had active service from February 1968 to February 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 RO rating decision.  

In August 2002, the veteran and a witness appeared for a 
personal hearing before the undersigned, sitting in San 
Diego, California.  A transcript of that hearing is 
associated with the claims file.  At the time of that 
hearing, a motion to advance the case on the Board's docket 
was made on the basis of serious illness.  Said motion was 
granted by the undersigned.  

In February 2003, the Board issued a decision, denying the 
veteran's claim of entitlement to service connection for 
hepatitis C, which led to the veteran's appeal to the United 
States Court of Appeals for Veterans Claims (the Court).  

In January 2004, the Court granted a Joint Motion for Remand, 
and ordered that the February 2003 Board decision be vacated.  
The Court remanded the claim to the Board for further 
development.  

The Board issued a remand in August 2004, ordering that a 
medical exam be performed to determine the likely etiology of 
the veteran's condition, and proper notice be served to the 
veteran, encouraging him to submit any evidence to support 
his claim.  





FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2. Hepatitis C is not a disorder of service origin.  



CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty and service 
connection is not warranted.  38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, and letters dated in 
January 2002, and December 2004 from the RO, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The Board 
notes that a VA examination was ordered, and conducted, in 
May 2005.  

Of record is the Court's January 2004 order, finding the RO's 
previous attempts at providing notice of the VCAA to be 
insufficient.  The Board finds that the aforementioned 
December 2004 letter serves to remedy the RO's initial 
failure to provide notice.  When indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Legal Standard

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, and not the 
result of the veteran's own misconduct.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Therefore, in order to prevail on the merits of a claim for 
service connection, three elements must be present: (1) 
medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show chronic disease in service, a combination is 
required of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at 
the time, as opposed to merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  

Organic diseases and disabilities which are a secondary 
result of the chronic use of drugs and infections coinciding 
with the injection of drugs will not be considered of willful 
misconduct origin.  (See paragraph (d) of this section 
regarding service connection where disability or death is a 
result of abuse of drugs.)  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. 
§ 3.301(c)(3).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(m) (2005).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefit under laws administered by the Secretary.  
38 U.S.C.A. § 5107(a) (2002).  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence that it finds 
to be persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Factual Findings

The veteran's military occupational specialty was truck wheel 
mechanic while he served overseas.  He was deployed to 
Europe, from June 1968 to April 1970, and the Republic of 
Vietnam from June 1970 to January 1971.  According to his 
service records, the veteran was assigned to the 501st 
infantry division while in Vietnam.  

Service records indicate the veteran was held beyond 
discharge for the convenience of the government, after having 
been stopped at customs in possession of illegal drugs.  

The veteran's service medical entrance examination indicates 
that the veteran reported a history of depression or 
excessive worry; however, no psychiatric disorder was noted.  
In 1969, the veteran was treated for complaints of anxiety 
and nervousness, and was prescribed Valium.  From 1968 to 
1970, the veteran received various vaccinations, and no 
complications were noted.  Additionally, in July 1970 he was 
treated for gonorrhea, without complications.  

A January 1971 service record notes the veteran had been 
using marijuana.  He was brought to the emergency room, 
having returned from Vietnam the prior evening.  He gave a 
one year history of SKAG (cocaine/heroin) use.  The veteran 
reported intravenous (IV) drug usage over the prior four 
months' time.  Physical examination revealed needle tracks.  
Also noted was that the veteran had been caught by customs 
officials in possession of narcotics, attempting to smuggle 
them into the United States.  Neither the service medical 
records nor the separation examination and history reflect 
any manifestations of hepatitis.  The veteran admitted to 
drug use on such discharge reports.  

An intake report from the Vet Center, taken in February 1997, 
notes a reported history of drug use from the age of twelve, 
and indicated the veteran entered the military after an 
arrest for LSD use.  The report indicates a history of drug 
abuse before, during and after Vietnam, until about 1975.  
The veteran claimed to have discontinued his abuse of drugs 
since then.  

The veteran filed an initial claim for compensation benefits 
in March 1997.  He claimed multiple physical and 
psychological problems, including alcoholism.  

A March 1997 Vet Center report notes a history of extensive 
drug abuse, to include heroin.  In June 1997, it was noted 
that the veteran's recollection of events in Vietnam was 
vague, due to his drug use.  
In May 1997, the veteran reported a history of alcohol, 
marijuana, and opium during active service.  He also 
indicated that he used LSD greater than 100 times while 
stationed in Germany, and that he used heroin greater than 
100 times while serving in Vietnam.  

A VA examination conducted in September 1997 indicated the 
veteran reported that he had been a mechanic in Vietnam.  He 
alternately gave a history of having been assigned as a 
mechanic in Germany, but having had an infantry MOS in 
Vietnam.  He indicated that his duties in Vietnam included 
driving and mechanic.  The veteran stated that he was in 
Vietnam for a month before he got to "do anything" and 
indicated that he would just go to the beach and get 
"loaded." The veteran reported the abuse of various drugs 
during his service in Vietnam.  He also indicated that during 
his first month in Vietnam someone killed his dog and that he 
then tried to kill that individual, but was stopped by other 
people in his unit.  He indicated he served in the rear in 
various parts of Vietnam, but described some traumatic 
events.  For instance, he stated that the first night he was 
in Vietnam he saw some Vietnamese get blown up and that he 
then started using intravenous drugs.  He also indicated that 
a man he knew was killed and that at one point the plane he 
was on had engine trouble.  He denied any drug use prior to 
service.  

A December 2000 VA examination report noted the history given 
in connection with examination in September 1997, 
particularly that relevant to the veteran's friend having 
been killed shortly after the veteran's arrival in Vietnam.  
The veteran also reported to the December 2000 examiner that 
he had seen two Vietnamese blown up.  Both alcohol and 
polysubstance abuse were diagnosed.

In a letter dated in February 2001, a VA physician with the 
Department of Gastroenterology stated the veteran 
"probably" acquired hepatitis C during service in Vietnam 
"where he was repeatedly exposed to large amounts of 
blood."  In another letter dated in February 2001, another 
VA physician with the Department of Gastroenterology stated 
the veteran acquired hepatitis C during service in Vietnam 
"where he was many times exposed to blood."

A May 2001 VA examination report indicated the veteran's 
hepatitis C condition, and end-stage liver problems, as well 
as a past history of the veteran's problems with drug and 
alcohol abuse.  

In January 2002 the RO wrote to the veteran, asking him to 
provide more specific details concerning his allegations of 
having been exposed to blood in Vietnam.  He was questioned 
as to how far he had been from other people's blood, whether 
he got their blood on himself and whether he had any open 
sores at the time.  In a statement received in February 2002, 
the veteran reported multiple in-service exposures to 
hepatitis C, to include via exposure to other people's blood, 
dirty needles, and by virtue of having had multiple sex 
partners.  He provided no specific details.  

The claims file also contains a July 2002 medical report 
signed by a physician and a clinical social worker both 
associated with VA.  The report primarily pertains to the 
veteran's psychiatric symptomatology.  The report includes a 
note of the veteran's in-service drug use stated to be "as 
self medication for the severe combat related trauma he 
experienced both in Germany and in Vietnam."  The report 
concludes that:

...it is our scientific opinion that the 
causality factors in contacting Hepatitis 
C among Vietnam Veterans are multiple, 
from: pneumatic immunization guns, cuts 
on elephant grass, blood from handling 
casualties, barb wire cuts, and multiple 
sex partners, to mention a few.  It is 
more likely than not that [the veteran] 
who reports using heroin in Vietnam 'six 
to eight times with a medic who had clean 
needles,' contacted Hepatitis through a 
means other than IV needle use.  

In August 2002, the veteran and his attorney appeared before 
the undersigned, along with a social worker who testified on 
the veteran's behalf.  The veteran's attorney stated that the 
veteran himself would not testify, asserting that due to 
prescribed medications his mental state was altered and he 
was not "competent."  (A review of the claims folder does 
not reflect that the veteran has been adjudicated as 
incompetent for VA or other purposes, or that any medical 
professional has made such a recommendation.)  The veteran 
did interject with comments at times during the hearing.  The 
veteran's attorney stated that the veteran's service in 
Germany should be viewed in the context of the times, 
particularly that there was talk of nuclear war.  He argued 
that the veteran's drug usage should thus be considered to 
have been therapeutic, in response to his circumstances, 
which had later given rise to post-traumatic stress disorder.  
The attorney argued that the veteran did not, in fact, use 
LSD 100 times, but that a social worker put that statement 
into the file, and that the report of using heroin 100 times 
was also suspect.  The attorney indicated that the veteran's 
drug use, in addition to being therapeutic, was only 
"occasional" and thus not misconduct.  Also, the attorney 
raised questions as to implications of liver damage and 
argued that such damage would not have been caused by drug 
use.  The attorney also stated that the veteran had an 
operation in service, had been treated for gonorrhea and that 
he had handled dead bodies, raising the possibility of 
exposure and contamination from those contacts.  The veteran 
and his attorney also testified that the veteran had been in 
combat and that service records demonstrated such.  

Pursuant to the United States Court of Appeals for Veterans 
Claims Joint Motion for Remand, the Board issued a remand in 
August 2004 in order to secure a medical opinion based upon a 
complete and accurate history specific to the etiology of the 
veteran's hepatitis C.  

A May 2005 VA medical examiner noted the veteran was present 
at the examination, and that he had spoken with and examined 
him after reviewing the Board's remand instructions in 
detail, the veteran's complete service medical record and 
large parts of his medical record.  The examiner indicated 
the veteran reported a history of having used drugs since age 
12, but not much IV drug use until right after being in 
Vietnam, and then some occasionally in Vietnam.  The veteran 
reported he mostly snorted heroin in service, and that after 
he came back from Vietnam he was on drugs and alcohol for 
some years and eventually was off.  The veteran indicated 
that he had been diagnosed with hepatitis non A, non B many 
years ago; severe hepatitis C, causing significant liver 
necrosis developed in 2000.  In 2002, he had a liver 
transplant.  

The VA examiner noted that his task was to determine the 
etiology of the veteran's hepatitis C and to that end he had 
had a very long discussion and very long exploration of the 
veteran's activities and his drug use.  With respect to the 
possible factors, he noted the veteran's claim that he had 
been very sexually active in service and that the [service] 
records showed that he had gonorrhea and was treated for it.  
Also, the examiner noted that the veteran had been on heroin 
and medications, and tried to transport heroin to the States 
on his way back from Vietnam, and was in withdrawal for a 
period of time.  The veteran reported having had some blood 
exposure to wounded individuals in the field, to bodies in 
the field, as well as to when he had his vaccinations.  The 
examiner diagnosed the veteran with hepatitis C that was 
still active, although he was not functionally impaired by 
it.  As to the etiology of the veteran's condition, the 
examiner stated that

...it is much more likely than not that the 
etiology of the hepatitis C is the 
patient's use of intravenous drugs more 
likely than not in Vietnam or immediately 
thereafter.  It is most unlikely that his 
etiology is that of sexual activity or 
that of exposure to other people's blood.  
There is no evidence of him (sic) getting 
a blood transfusion which would probably 
[be] the only thing that would have a 
high possibility.  The minute possibility 
of passage of hepatitis during isolated 
sexual encounters or during exposure to 
blood makes it extremely unlikely.  It is 
much more likely than not that the 
causation is the intravenous drug use.


Legal Analysis

In connection with the instant claim for benefits the veteran 
attributes his hepatitis C to claimed in-service exposures, 
such as having had multiple sexual partners and/or having 
handled blood products in the course of his service duties.  
He also argues, in the alternative, that insofar as any in-
service drug usage is determined to have been the source of 
hepatitis C, such was "therapeutic" in nature and related 
to his now service-connected psychiatric disorder.  In 
essence, he argues that his in-service drug usage was a 
manifestation of psychiatric difficulties, used as a form of 
self-treatment and not misconduct.  In making such assertion 
he denies pre-service drug usage.  

A review of the veteran's service medical records reveals 
that they are negative for any evidence of recorded 
complaints, findings, treatment or diagnosis of hepatitis C.  
Nor is the veteran shown to have had any blood transfusions, 
any documented in-service injury requiring the administration 
of blood products, or any reported consequences from his 
routine inoculations.  The Board particularly notes that 
despite the assertion offered by the veteran's attorney, 
service records are negative for indication of any in-service 
operations that may be pinpointed as a potential source of 
hepatitis C exposure.  

Also, despite the veteran's account of having served in 
combat, his service records do not support such assertion.  
Rather, even if showing service with an infantry unit, 
service records clearly show his MOS as a mechanic.  The 
Board further emphasizes that in connection with treatment 
sought the veteran himself reported having served only in the 
rear and did not report any actual combat participation or 
having received any wounds.  Based on such findings, the 
Board does not find the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002), as pertaining to combat presumptions, to be 
applicable in the veteran's case.  (While he has been 
accorded service connection for post traumatic stress 
disorder, such award was not based on a finding that he had 
engaged in combat with the enemy, but rather on unverified 
stressor events.)  

The Board does recognize the veteran's account of having had 
a friend killed and having witnessed the death of two 
Vietnamese, but despite VA's request for detailed exposure 
information, he has not indicated that he was in any way 
involved in the treatment of, or otherwise exposed to blood 
from these individuals.  In fact, the veteran's unsupported 
account of exposure to blood products is so vague that the 
Board deems it to be not credible and thus of no probative 
value.  Thus, given the facts of this case, the likelihood of 
exposure to hepatitis via any of the above scenarios appears 
inconsistent with the actual service records available in the 
claims file.  

There is no way, of course, for VA to verify the veteran's 
account of having had multiple sexual partners during 
service.  It is recognized that he was treated on one 
occasion for gonorrhea.  Whether or not his claim is true, 
the Board must direction attention to the opinion of the VA 
physician who recently concluded, after lengthy discussion 
with the veteran, that the possibility of sexual transmission 
of hepatitis C was "most unlikely."  The Board accords 
great probative weight to this opinion.  Furthermore, the 
Board also accepts this physician's opinion that the cause of 
the veteran's hepatitis C rests with the one, objectively 
documented and repeated activity giving rise to the risk of 
hepatitis C exposure, that is, intravenous drug use.  The 
veteran's service record clearly documents his illegal drug 
use, to include his own contemporary admission of intravenous 
drug use over at least a four-month period while in Vietnam.  
The Board finds such admission to be of high probative value, 
as it was made in connection with treatment for drug 
withdrawal symptoms while still in military service.  

During this appeal the veteran has compromised his own 
credibility with respect to the onset, frequency and duration 
of drug usage.  Statements made in furtherance of monetary 
benefits contradict those made for the purposes of obtaining 
treatment.  For example, despite his protestations as to not 
having used drugs prior to service, the veteran reported, in 
connection with treatment sought at the Vet Center, having 
used drugs prior to service and while in service in Germany, 
as well as while in Vietnam.  The Board again finds the 
veteran's statements made in connection with treatment more 
probative than those made in connection with his claim for 
monetary benefits.  Also, although the veteran's attorney has 
questioned the validity of notations made as to the veteran's 
having used LSD and heroin over 100 times each, the Board 
finds no reason to cast doubts on such notes, made by medical 
professionals in the course of evaluating and treating the 
veteran.  In fact, such reports appear consistent with the 
veteran's in-service statements as to having used intravenous 
drugs for at least a four-month period and his own 
characterization of his illegal drug use as "extensive."  
The later assertion made by the veteran and his attorney to 
the effect that the veteran used drugs only occasionally and 
only as a form of treatment contradicts the service evidence 
as well as many of the veteran's own statements made in 
connection with treatment, and is wholly without any 
supporting evidence.  In this regard, the Board further 
emphasizes that the veteran's appeal statements with respect 
to the purely therapeutic nature of his drug use are rendered 
completely incredible by his own earlier admissions as to 
having used drugs prior to Vietnam, and even prior to his 
entry into active service.  A longitudinal review of the 
veteran's record supports the conclusion of illegal drug use 
starting before service and continuing up and until 
approximately 1975.  

The claims file contains three statements from physicians 
involved with the veteran's medical care that must be 
considered in discussing the veteran's hepatitis C claim.  In 
considering such statements, the Board first sets out that 
the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Also, the Board is not bound to accept medical opinions which 
are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. 
App. 69 (1993) and most recently, Pond v. West, 12 Vet. App. 
341 (1999) where the appellant was himself a physician.  As 
discussed below, the three statements at issue are each based 
on an inaccurate factual premise, without supporting medical 
rationale, and without support from the objective service 
evidence available.  

First, two medical statements dated in February 2001 
attribute hepatitis C to the veteran's exposure to blood 
products during service.  The bases for such opinions are 
unclear, but appear to relate to the veteran's account of 
exposure to blood.  As noted, the veteran's documented MOS, 
and his own report of having served in the rear, without 
identification of any incident wherein he would have handled 
or otherwise have been exposed to blood products or 
casualties weighs against the possibility of hepatitis 
transmission in that manner.  Nor do the February 2001 
statements afford discussion of or provide any medical 
rationale as to why the veteran's clearly documented 
intravenous drug usage may be ruled out as a source of 
hepatitis C exposure.  As such, the Board finds these 
opinions to lack probative value in the face of the remaining 
evidentiary record.  

The Board also notes the 2002 medical statement pertinent to 
potential hepatitis C exposures.  The Board emphasizes, 
however, the general nature of the remarks contained in that 
statement. In effect, the physician and social worker have 
identified a list of possible means of hepatitis exposure 
applicable to servicemen who served in Vietnam.  They did not 
identify the details or circumstances of exposure to, for 
example, elephant grass or blood products, particular to this 
veteran's service.  Such general statement is thus pure 
speculation, without supporting documentation as to the 
presence of these factors in the veteran's case.  The 
statements of the physician and social worker also appear to 
diminish the significance of and completely discount the 
veteran's documented drug usage as a possible source of 
hepatitis C exposure.  Such conclusion is based upon the 
premise that the veteran's in-service drug use was limited to 
six or eight times, and that he used only clean needles 
supplied by a medic.  The claims file clearly shows the 
veteran's own report of several months of intravenous drug 
use, and the Board has found probative other statements made 
as to hundreds of occasions of drug usage.  Thus, the 
minimization of the veteran's drug use to only six or eight 
times is wholly inconsistent with the record, and indeed a 
mischaracterization of it.  Finally, while the Board does not 
discredit the remarks made by the social worker and physician 
in 2002 relevant to the possibility of exposure via sexual 
partners, there is nothing further in this record to 
substantiate that it is at least as likely as not that the 
veteran's hepatitis C developed as a result of his reported 
in-service sexual exposure(s).  Mere medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Again, and as noted above, the veteran's May 2005 VA medical 
examination report noted that the etiology of the veteran's 
hepatitis C is "much more likely than not" due to his use 
of intravenous drugs "more likely than not in Vietnam or 
immediately thereafter," than to any other alleged risk 
factors.

In sum, the clearly documented risk activity for hepatitis C 
exposure in the veteran's case is his repeated in-service 
intravenous drug use.  The veteran himself lacks both the 
competence and the credibility to establish that there exists 
an equal probability that his in-service sexual activity 
caused hepatitis C and the only medical opinions of record 
suggest this only as a possibility, based on consideration of 
an inaccurate and/or incomplete history provided by the 
veteran without probative supporting rationale.  In contrast, 
the record does contain medical notes of ongoing treatment 
that term the veteran's end-stage liver disease the result of 
hepatitis C status post intravenous drug use.  Within the 
context of the service records and other evidence presented, 
the Board thus finds, by a preponderance of the evidence, 
that the veteran's hepatitis C has not been dissociated from 
his illegal intravenous drug use during service and has not 
otherwise been attributed to be at least as likely due to in 
service sexual activity or other credible or verified in-
service exposure.  

The Board further finds no basis for consideration of the 
veteran's in-service drug use as merely occasional or 
therapeutic or otherwise within circumstances to exempt such 
from being considered misconduct.  During service the veteran 
was chronically using illegal drugs in an abusive manner and 
is shown to have done so even prior to his service.  The law 
clearly states that service connection may not be established 
on a direct basis for a disease or injury that results from 
willful misconduct, or, for claims filed after October 31, 
1990, that are the result of the abuse of illegal drugs.  See 
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  As such, 
service connection for hepatitis C cannot be established.  

The Board concludes by emphasizing that, as outlined relevant 
to the VCAA above, attempts have been made to obtain 
additional information from the veteran to ensure that an 
accurate representation of all possible in-service exposures 
and other potentially relevant factors has been considered.  
Notably, however, the veteran himself did not participate in 
the majority of his personal hearing before the undersigned, 
upon the advice of the attorney who was then representing him 
and who claimed, without presenting any medical basis, that 
the veteran lacked the competence to testify.  In short, 
neither the veteran nor either of his attorneys has 
identified any particulars that would rehabilitate the 
veteran's credibility or otherwise tend to establish an in-
service exposure other than illegal drug use as the likely 
means of contraction of hepatitis C.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against the veteran's claim and that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



ORDER

Entitlement to service connection for hepatitis C is denied.  




	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


